COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-15-00383-CR
Style:                    Adrian Gomez v. The State of Texas
Date motion filed*:       October 12, 2015
Type of motion:           Second Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?        No.

If motion to extend time:
       Original due date:                  July 3, 2015
       Number of extensions granted:            1        Current Due Date: September 28, 2015
       Date Requested:                     October 30, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: October 30, 2015.
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On September 3, 2015, the Clerk of this Court granted appellant’s first extension, but
          warned counsel that no further extensions would be granted. Because appellant’s
          counsel states that he has been busy with several cases, including preparing for a death
          penalty case set for an October 12, 2015 trial date, his second extension is granted, but
          counsel is warned that no further extensions will be granted. See TEX. R. APP. P.
          10.5(b)(1)(C). Accordingly, if appellant’s brief is not filed by October 30, 2015, the
          Court will abate this case for a late-brief hearing. See id. 38.8(b)(2).

Judge’s signature: /s/ Laura C. Higley
                                                   Acting for the Court

Date: October 20, 2015
November 7, 2008 Revision